Case: 17-14923   Date Filed: 03/26/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14923
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:17-cr-20218-UU-2



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

DION ROBINSON,

                                                        Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 26, 2019)

Before TJOFLAT, JORDAN, and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 17-14923    Date Filed: 03/26/2019   Page: 2 of 3


      Silvia Piñera-Vazquez, appointed counsel for Dion Robinson in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Robinson’s convictions and sentences are AFFIRMED.




                                         2
              Case: 17-14923     Date Filed: 03/26/2019   Page: 3 of 3


JORDAN, Circuit Judge, concurring.

      I concur in the panel’s order. In my view, there is an arguable issue as to

whether the 1989 and 1993 convictions under the pre-1993 version of Fla. Stat. §

893.13 qualify as predicate felonies under the Armed Career Criminal Act. But to

the extent there was any error, Mr. Robinson invited it by executing a plea agreement

in which he agreed that he faced a minimum 15-year ACCA sentence and by

agreeing at sentencing that his convictions constituted ACCA predicates.




                                         3